Citation Nr: 1019330	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  02-07 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Veteran testified at an RO formal hearing in November 
2002.  A transcript of those proceedings has been associated 
with the Veteran's claims file.

By way of background, the Veteran's claim was remanded by the 
Board for further evidentiary development in October 2006, 
pursuant to a March 2006 Order issued by the Court of Appeals 
for Veterans Claims. The Order vacated a December 2004 Board 
decision denying the Veteran's claim and instructed that the 
Board comply with the mandates of a March 2006 Joint Motion 
for Remand.  The development requested in the Board's Remand 
has been completed to the extent possible, and the Veteran's 
claim was subsequently readjudicated.  Because the benefit 
sought remains denied, the claim has been returned to the 
Board for further review.
 

FINDING OF FACT

The Veteran was discharged from service in September 1971, 
and a February 1972 VA hospital admission record reflects 
that the Veteran was hospitalized for treatment of essential 
hypertension and that upon admission, he was taking a 
prescription medication to treat his hypertension.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In the instant case, the Board is granting 
service connection for hypertension; thus, the Board is 
granting the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further considered.

Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

Service connection for hypertension may also be granted if it 
manifests to a compensable degree within one year from the 
date of separation from service.  38 C.F.R. § 3.307(a)(3); 
3.309(a) (2009).  Diagnostic Code 7101, which outlines the 
rating criteria for hypertension, states that a 10 percent 
rating is assigned for service-connected hypertension with 
evidence of diastolic pressure predominantly 100 or more or 
systolic pressure predominantly 160 or more, or when the 
veteran has a history of diastolic pressure of predominantly 
100 or more requiring continuous medication for control.

The Veteran's recent treatment records reflect a current 
diagnosis of hypertension treated by prescription 
medications; thus the relevant inquiry is whether the Veteran 
developed hypertension in service or whether it manifested to 
a compensable degree within one year of his discharge from 
service.

The Veteran's service treatment records reflect that his 
blood pressure was elevated and therefore monitored in 
conjunction with his entrance examination.  However, no 
diagnosis of hypertension was made based on these blood 
pressure readings, and no cardiovascular abnormalities were 
noted on the Veteran's entrance physical examination report.  
Furthermore, the Veteran was not diagnosed with hypertension 
during service or at separation, although an August 1971 
treatment record reflects a blood pressure reading of 150/90.

A February 1972 private hospital admission record reflects 
that the Veteran was admitted based on his reported chest 
pain and shortness of breath, and his symptomatology was 
assessed as a manifestation of essential hypertension.  
Additionally, the record reflects that the Veteran was taking 
a prescription medication used to treat hypertension on 
admission.  The Board notes that VA has unsuccessfully 
attempted to obtain the associated hospital treatment records 
from this private hospital, as well as any treatment records 
from the one-year period after the Veteran's discharge from 
service.

A June 1975 VA hospital admission record notes the Veteran's 
history of essential hypertension.  Subsequent treatment 
records continue to reflect that the Veteran's hypertension 
was treated with prescription medications, including a 
November 1982 VA examination report, which notes that the 
Veteran was taking two hypertension medications, Aldomet and 
Dyazide, at the time of the examination.

The Veteran's submitted statements reflect his report that he 
was treated for escalating blood pressure readings and 
associated "black outs" soon after his discharge from 
service.  

The Board concludes that the evidence of record reflects that 
the Veteran was conclusively diagnosed with essential 
hypertension within one year of his discharge from service as 
reflected in his February 1972 hospital treatment summary.  
The Board further notes that the Veteran's hypertension was 
so significant at the time of this treatment as to cause his 
reported chest pain and shortness of breath.  Moreover, at 
the time of this treatment, the Veteran was noted to have 
been taking a prescription hypertension medication, thereby 
suggesting that the Veteran had been diagnosed with 
hypertension significant enough to necessitate 
pharmacological treatment.  Accordingly, while there are no 
blood pressure reading of record reflecting the Veteran's 
predominant systolic and diastolic pressure readings during 
the one-year period of service, including the readings that 
served as a basis for prescribing a hypertension medication, 
the Board concludes that the evidence suggests that the 
Veteran's blood pressure readings were significant enough to 
be commensurate with the readings necessary for a compensable 
disability rating.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2009).  The Board finds that this conclusion is 
supported by evidence of record reflecting a blood pressure 
reading of 140/90 in 1975 (at which time the Veteran was 
reportedly taking a blood pressure lowering medication) and 
the 1982 VA examiner's notation that the Veteran was taking 
two hypertension medications at that time.  

The Board specifically acknowledges its consideration of the 
lay evidence of record when promulgating this decision, 
including the Veteran's statements regarding his post-service 
treatment for hypertension and the submitted statements of 
the Veteran's sister, mother, and father reporting the 
Veteran's treatment for hypertension during service.  Indeed, 
the favorable nature of this decision is predicated, in part, 
on these reports.

Thus, resolving all reasonable doubt in the Veteran's favor, 
the Board concludes that a basis for granting service 
connection for hypertension has been presented, and the 
Veteran's appeal is granted.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hypertension is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


